Barrett, J.
The case of Coster v. Ferry Co., 5 Civ. Proc. R. 146, affirmed 98 N. Y. 660, was not overlooked. It was not specially examined, for. the reason that it was not cited by Mr. De la Mare in support of his present contention, but in support of another, and entirely different, proposition, namely, that the attorney might proceed in the action without leave especially obtained. Upon examining the case minutely in the light of Mr. De la Mare’s affidavit with regard to the precise facts, I think it is worthy of full consideration. The question is a difficult one, and, in view of this Coster Case, and also of the general term decision in Keeler v. Keeler, 4 N. Y. Supp. 580, I think there should be a reargument; but such reargument should be confined to this single point. All concur.